Campbell, J.,
delivered the opinion of the court.
The plea is fatally defective because it does not aver the identity of the offence charged and that for which the former conviction was had. Rocco v. The State, 37 Miss. 357.
The argument is, that in the prosecution before the justice of the peace evidence might have been given of the offence charged in the indictment to have occurred on a day anterior to that laid'in the affidavit, and therefore the conviction by the justice bars this prosecution by virtue of § 2857 of the code. This section author*58izes the giving of evidence on the trial of an indictment for gaming of more than one offence of the same character committed anterior to the day laid in the indictment, and because of this and where this privilege is availed of on a trial, the accused, who is thus subjected to liability to conviction of any offence anterior to the day laid, is shielded from being again held to answer for what he has already been tried for. Having run the gauntlet in the trial for a certain period of time, he is to go free as to this. A conviction for a particular offence of gaming, whether on a plea of guilty or as the result of a trial, does not entitle the convict to immunity for all the time prior to the time laid in the indictment on which the conviction was had.

Affirmed.